Citation Nr: 0720039	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for the residuals of a head injury.

3.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for headaches.

4.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a scar of the left ear.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1960 to July 
1960.  

By rating decision in January 1997, entitlement to service 
connection for the residuals of a head injury, headaches, 
bilateral hearing loss, and a left ear scar were denied.  By 
decision of the Board in April 1998, a claim to reopen 
service connection for hearing loss was denied.  And by 
rating decision in November 1998, service connection was 
again denied for service connection for a head injury.

These prior denials are now final.  This appeal arises from 
rating decisions of the Lincoln, Nebraska Regional Office 
(RO).

By decision of the Board in February 2005, the above listed 
new and material evidence claims were denied.  The veteran 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  The parties submitted a joint 
motion to vacate the Board's decision and remand this appeal 
to the Board.  The Court did in fact vacate the February 2005 
Board decision and returned the claim to the Board for 
additional development.  This was accomplished though a Court 
Order issued in February 2006.  The Board then remanded the 
claim in May 2006.

Since the Board's Remand of May 2006, the veteran's legal 
status has been modified.  Specifically, the State of 
Nebraska determined in May 2007 that the veteran was an 
incapacitated, protected person, and that a 
guardian/conservator should be assigned.  The State of 
Nebraska further decreed that a James R. Walz, of Omaha, 
Nebraska, would be the veteran's guardian of the person and 
conservator of the estate.  The claims folder also shows that 
the veteran gave to his niece, Gloria Nelson, in September 
2006, permission to receive any information concerning his VA 
claim.  The veteran implied that his niece had been given a 
power of attorney.  Regardless of who now has the veteran's 
power of attorney or guardianship, the RO and the Appeals 
Management Center (AMC) is hereby put on notice that it must 
ensure that it sends notices to all parties who may have a 
legal right to such knowledge on any actions accomplished by 
the VA with respect to this claim.  

The appeal is once again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

When the Court reviewed the Board decision of February 2005, 
it found that the VA erred when it did not attempt to obtain 
the veteran's reported records from the Social Security 
Administration (SSA).  The Court also concluded that the VA 
made a mistake when it requested records from an Army 
facility at Fort Collins, Colorado, which did not exist, and 
did not request records from an Army facility at Fort Carson, 
Colorado, which does exist.  As such, the Court vacated the 
Board's decision and remanded the claim to the Board for 
corrective action. 

The Board did remand the claim to the AMC and in turn, the 
AMC, through the Lincoln RO attempted to comply with the 
Board's instructions.  Inquiries were made with respect to 
any records for the veteran that might have been stored at 
the US Army facility at Fort Carson.  Those inquiries 
resulted in a negative response - meaning that the records 
claimed by the veteran did not exist.  

With respect to the SSA records, the claims folder indicates 
that on a number of occasions the VA went to the SSA and 
requested any of the veteran's records that it might have.  
Finally, in April 2007, the SSA responded with the following:

The Social Security Administration has 
received your request for the medical 
records of [the veteran].  After an 
extensive search the Social Security 
Administration has not been able to 
locate the original files containing the 
medical records.  

However, in the State of Nebraska guardianship Order, issued 
in May 2007, the Order specifically stated that the veteran's 
source of income was from the Social Security Administration, 
thus implying that the veteran was receiving some type of 
federal benefit.  

It appears to the Board that there might be some confusion as 
to what records the SSA now has and what records it might 
have had in the past.  That is, the veteran may be receiving 
SSA retirement benefits or some other type of non-health 
related compensation from the SSA.  As such, the veteran may 
be confused and may have been mistaken in the past when he 
informed the VA that he was receiving SSA benefits.  More 
importantly, because a State of Nebraska Court Order has 
specifically referenced SSA records, the Board is of the 
opinion that one more search for records should be 
accomplished in order to ensure that the VA has meet its duty 
to assist the veteran in obtaining documents pertinent to his 
claim.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The AMC/RO should contact the 
veteran's guardian, James R. Walz, of 209 
South 19th Street, Suite 525, Omaha, 
Nebraska 68102-1755, and obtain legible 
copies of all paperwork relating to the 
Social Security Administration including 
any and all claims for any type of 
benefits that the veteran may be in 
receipt thereof.  The AMC/RO should note 
in the request to the veteran's guardian 
that the Social Security Administration 
records were referenced in State of 
Nebraska guardianship Order of May 2007, 
and it is these records, along with any 
other from the Social Security 
Administration, that the VA needs for the 
processing of the veteran's claim.  All 
responses received from the Court-
appointed guardian should be included in 
the claims folder.  If the response from 
the guardian is negative, documentation 
to that effect must be placed in the 
veteran's claims folder.  Moreover, the 
veteran's VA accredited representative 
must be notified, in writing, of any 
failed attempt.

2.  The AMC/RO should once again 
undertake all appropriate steps to 
contact the Social Security 
Administration and obtain legible copies 
of all decisions relating to the veteran.  
The RO/AMC should specifically note that 
it is seeking information concerning any 
type of benefits the veteran may be 
receiving.  Once obtained, all records 
must be associated with the claims 
folder.  If the response from the Social 
Security Administration is negative, 
documentation to that effect must be 
placed in the veteran's claims folder.  
Moreover, the veteran's VA accredited 
representative must be notified, in 
writing, of any failed attempt.

3.  The AMC/RO should contact the 
veteran's place of domicile, which, from 
his VA medical records, appears to be the 
St. Joseph Villa Nursing Center, in or 
around Omaha, Nebraska.  The AMC/RO 
should request any records that it might 
have received from the Social Security 
Administration concerning the type of 
benefits the veteran may be in receipt 
thereof.  The administrators of the St. 
Joseph Villa Nursing Center should be 
informed that any records from the Social 
Security Administration concerning any 
disabilities for which the veteran now 
suffers therefrom would be helpful in the 
prosecuting of the veteran's claim.  All 
responses received should be included in 
the claims folder, including any negative 
responses given.  If the response from 
the nursing home is negative, 
documentation to that effect must be 
placed in the veteran's claims folder.  
Moreover, the veteran's VA accredited 
representative must be notified, in 
writing, of any failed attempt.

4.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2006).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative, and the 
veteran's guardian (if appropriate) should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




